DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 August 2022 has been entered.
Claims 1-15 and 25-28 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 10, 13, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Graven (US 3,753,891) in view of Koseoglu (US 2019/0224653).
Regarding claims 1, 10, and 26, Graven teaches passing a naphtha feed to a naphtha separation unit that separates the naphtha feed into at least a light naphtha fraction and a heavy naphtha fraction (column 14, lines 1-75); passing the light naphtha to a reforming zone with hydrogen and platinum catalyst (column 14, lines 19-45).  Examiner considers this to read on the claimed “cyclization” catalyst, since the instant specification notes that cyclization catalysts also comprise platinum [0041].  Graven reforming conditions include temperatures of 800-1000°F (426-537°C) (column 4, lines 24-32), which Examiner considers to read on the claimed “cyclization” to “produce naphthenes” which instant specification indicates occurs at temperatures of 400-550°C [0043].  Graven teaches passing the reformer effluent to CAS zone (column 14, line 73-column 15, line 6) for contact with a catalyst (column 3, lines 43-58) to produce propylene, butylene (light olefins), or gasoline (column 3, lines 60-71).  Graven teaches the catalytic cracking may be fluidized catalytic cracking (column 5, lines 47-69).  Graven teaches hydrogen to hydrocarbon ratio of 4-8 or 10 (column 4, lines 24-32), LHSV of 0.1-5 (column 4, lines 24-32), pressure of 50-500 psig (3.45-34.47 bar) (column 4, lines 10-12); and temperatures of 800-1000°F (426-537°C) (column 4, lines 24-32), which overlaps with the claimed ranges.  
Graven does not explicitly disclose Pt-USY zeolite comprising Zr, Hf, or Ti, and having crystal lattice constant of 2.430-2.450 nm and surface area of 600-900 m2/g.
However, Koseoglu teaches a reforming catalyst for treating naphtha feedstocks [0001-0002].  Koseoglu teaches Pt- on USY [0012], substituted with Zr, Ti, and Hf [0013].  Koseoglu teaches crystal lattice constant of 2.425-2.450 nm and surface area of 600-900 m2/g [0026].
Therefore, it would have been obvious to the person having ordinary skill in the art to have substituted the Koseoglu reforming catalyst for that of Graven, since it is known for the same purpose of reforming naphtha.  It is not seen where such a modification would result in any new or unexpected results.  Further, since the same process steps are applied to the same feedstocks at the same conditions as claimed, it is expected that the same naphthene content would result.  It is not seen where Applicant has distinguished the process steps in this regard.  
Regarding claims 2, Graven teaches passing the heavy naphtha to naphtha reforming (column 14, lines 46-71).
Regarding claim 13, Graven teaches hydrogen to hydrocarbon ratio of 4-8 or 10 (column 4, lines 24-32), LHSV of 0.1-5 (column 4, lines 24-32), pressure of 50-500 psig (3.45-34.47 bar) (column 4, lines 10-12); and temperatures of 800-1000°F (426-537°C) (column 4, lines 24-32).  
Claims 3-9, 16, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Graven (US 3,753,891) in view of Koseoglu (US 219/0224653), as applied to claim 1 above, and further in view of Fagnet (US 2015/0284646).
Regarding claims 3-4, the previous combination teaches the limitations of claims 1-2 as discussed above.
Graven teaches production of gasoline effluent.  Graven does not explicitly disclose aromatic extraction or gasoline pool.
However, Fagnet teaches a similar process for sending light naphtha to FCC and heavy naphtha to reforming [0047-0052].  Fagnet teaches sending reformer effluent and a portion of the FCC effluent to aromatic recovery unit to recover benzene, toluene, and xylene [0053].
Therefore, it would have been obvious to the person having ordinary skill in the art to have incorporated the Fagnet aromatic recovery unit, for the benefit of recovering benzene, toluene, and xylene fractions as desired.  Further, it would have been obvious to the person having ordinary skill in the art to have sent gasoline fractions to a suitable area, such as gasoline pool, since it fits the requirements.
Regarding claim 5, Fagnet teaches that FCC units also process VGO and vacuum resid [0042].
Therefore, it would have been obvious to the person having ordinary skill in the art to have processed the conventional feeds disclosed by Fagnet with the light naphtha of the previous combination, since they are both known for the same purpose of feed to FCC to make more valuable products.  Examiner notes MPEP 2144.06: It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.
Regarding claim 6-7 and 16, Fagnet teaches hydrodesulfurization of naphtha feed prior to separation into light and heavy fractions in order to reduce sulfur content [0027-0032].
Therefore, it would have been obvious to the person having ordinary skill in the art to have hydrotreated the naphtha of Graven prior to fractionation, in order to remove undesirable sulfur compounds.  It is further expected that the same desulfurization would be obtained, since the same steps are performed.  It is not seen where Applicant has distinguished the process steps in this regard.
Regarding claims 8-9 and 27-28, Graven teaches a cut point of about 180°F (82°C) (column 3, lines 73-75), which Examiner notes would result in light constituents less than or equal to 70°C and heavy constituents greater than 70°C.  Fagnet additionally teaches that cut off point may be appropriately selected in order to obtain desired yields of the final products [0026-0030].  Examiner notes that selection of cutpoint would impact the carbon number of the hydrocarbons in each fraction.
Therefore, it additionally would have been obvious to the person having ordinary skill in the art to have appropriately selected the distillation cut off/carbon number, in order to obtain the desired final products.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Graven (US 3,753,891) in view of Koseoglu (US 219/0224653), as applied to claim 1 above, and further in view of Stine (US 3,714,023).
Regarding claim 11¸ Graven teaches treating the light naphtha with reforming catalyst.  Graven does not explicitly disclose the claimed zeolites.
However, Stine teaches a similar process for naphtha reforming.  Stine teaches that conventional reforming zeolites such as faujasites or mordenite may be used (column 3, lines 45-55).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the well-known faujasite or mordenite zeolite as the reforming catalyst in Graven, since it is known for the same purpose of naphtha reforming.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Graven (US 3,753,891) in view of Koseoglu (US 219/0224653) and (US 3,714,023), as applied to claim 11 above, and further in view of Kline (US 2,944,959).
Regarding claim 12, the previous combination teaches the limitations of claim 11 as discussed above.  
The previous combination does not explicitly disclose the amounts of metal as claimed. 
However, Kline teaches a similar method for naphtha reforming.  Kline teaches conventional reforming catalyst having 5-20 wt% molybdenum (Column 6, lines 55-66).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Kline reforming catalyst having 5-20% molybdenum, in the process of the previous combination/or to guide selection of metal amount, for the benefit of obtaining the desired naphtha reforming.  It is not seen where such a modification would result in any new or unexpected results.
Claims 14-15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Graven (US 3,753,891) in view of Koseoglu (US 2019/0224653), Fagnet (US 2015/0284646), and Sudhakar (US 5,525,211).
Regarding claims 14-15 and 25, Graven in view of Koseoglu teaches the limitations of claims 1-3 as discussed above.  
As applied in the rejections above, Fagnet teaches desulfurization of naphtha prior to reforming and further treatment steps, in order to remove undesirable sulfur compounds.
The previous combination does not explicitly disclose the desulfurization catalyst.
However, Sudhakar teaches well known hydrodesulfurization catalysts for treating naphtha (column 3, lines 130).  Sudhakar teaches using Group VI and VIII metals such as nickel, cobalt, molybdenum and tungsten (column 4, lines  15-30) and promoted by common promotors such as phosphorus, fluoride, and boron (column 4, lines 15-30).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Sudhakar hydrodesulfurization catalyst, in order to perform the desulfurization of naphtha as desired by Fagnet.  It is not seen where such a modification would result in any new or unexpected results.
Response to Arguments
Applicant’s arguments have been fully considered and are addressed by the updated rejections as necessitated by amendments to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamamoto (US 4,962,251) – cited in interview summary 7/12/2022 teaches that reforming light naphtha results in simultaneous cyclization and dehydrogenation (column 4, lines 9-25).  Yamamoto teaches desulfurized naphtha fed to reforming steps (examples 5 and 6).
Moore (US 3,801,494) – teaches naphtha desulfurization prior to reforming (see figure).
Roarty (US 4,594,145) – teaches light naphtha aromatizer reactions and heavy naphtha reforming (see figure).  
Nacamuli (US 6,051,128) – teaches splitting of naphtha followed by parallel reforming stages (see figure). 
Breckenridge (US 4,906,353) – teaches platinum usy zeolites with zirconia and titania for reforming naphtha.  
Al-Majnouni (US 2021/0269726) – teaches sending light naphtha to FCC and heavy naphtha to reforming (See figure).
Miller (US 4,181,599) – teaches sending light naphtha to isomerization and heavy naphtha to reforming (See figure).
Fanget (US 2015/0284644) – teaches VGO to hydroconversion and FCC; while naphtha is sent to reforming.
Gajda (US 2012/0277508) – teaches separate reformers for light naphtha and heavy naphtha
Bridges (US 2014/0221715) –teaches cracking light naphtha, and reforming heavy naphtha.
Inoue (US 5,276,232) – teaches treating light naphtha at conditions overlapping with the claimed “cyclization”.
Frey (US 2015/0179455) – teaches sending naphtha reformate to FCC [0015].
Owen (US 3,928,175) – teaches integrated process including naphtha reformer and FCC.
Funk (US 2014/0357913) – teaches sending light naphtha to cracking and heavy naphtha to reforming
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771